This Cause coming this day to be heard by Consent of all Parties, The Substance of the Complainants Bill, and the Answers of the several Defendants put into the same being fully opened and Spoke to by the Counsel on both sides; The Court on full Consideration thereof hath thought fit to Order and Decree, that the Surviving Executors of James Matthewes the Defendants in this Cause Do Join with William Burrows Esq. Master in Chancery in the Selling conveying and disposing of the Town Lott, low water Lott and tract of One hundred Acres of Land in the said Bill mentioned and set forth, And that the money arising from the Sale thereof be shared divided and paid unto the Complainants and others claiming under the Will of the said James Matthewes according to their respective Shares and proportions of in and to the said Lotts lands Messuages and premisses, Except the Share and proportion claimed by the Defendant Thomas Lloyd in right of his said Wife Mary, whose share or part of the money arising from the Sale of the said Lands and Lotts shall be put out at Interest by the Surviving Executors of the said James Matthewes upon such Securities as shall be approved of by the Master of this Court, And the Interest arising therefrom be paid Yearly and every Year to the said Mary Lloyd during the Term of her natural life for her own and separate use, and after her Death the said Money to go to and become the property of the said Thomas Lloyd the Son, if he be then living, if not, then the Interest of said Money shall be paid to the said Thomas Lloyd the Defendant during his Natural life And it is Ordered That the Executors pay the Costs of this Suit out of the money arising from the said Lands.
Alexr Stewart Register in Chancery